IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 434
                                           :
REAPPOINTMENTS TO THE MINOR                : MAGISTERIAL RULES DOCKET
JUDICIARY EDUCATION BOARD                  :




                                        ORDER

PER CURIAM


         AND NOW, this 3rd day of June, 2019, Magisterial District Judge Denise Snyder

Thiel, Westmoreland County, and Magisterial District Judge Karen Eisner Zucker,

Montgomery County, are hereby reappointed as members of the Minor Judiciary

Education Board for a term of three years, commencing July 1, 2019.